Citation Nr: 9925602	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  99-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant & NM 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, wherein service 
connection for post-traumatic stress disorder (PTSD) was 
established and a 30 percent rating was assigned therefor, 
effective from the date of a VA outpatient note identifying a 
diagnosis of PTSD in August 1998.  This appeal stems from the 
veteran's dissatisfaction with the initial rating assigned by 
the RO for his PTSD, and pursuant to the veteran's motion, it 
was determined separately by the Board in August 1999 that 
his appeal was to be advanced on the Board's docket, based on 
a showing of good cause.   

During the pendency of the instant appeal, the veteran was 
afforded a hearing before the RO's hearing officer in 
February 1999, and in his VA Form 9, Appeal to the Board of 
Veterans Appeals, dated in February 1999, he also requested a 
hearing before the Board, sitting in Louisville, Kentucky, 
but he later elected to appear at videoconference hearing 
before a Member of the Board, in lieu of the requested travel 
board proceeding.  The videoconference hearing occurred in 
May 1999, and at the time of such hearing and thereafter, 
additional evidence was received into the record with a 
written waiver of initial consideration by the RO as to each 
submission.

The issue of the veteran's entitlement to a total disability 
rating for compensation due to individual unemployability 
(TDIU) is addressed in the REMAND portion of the instant 
document.


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking and/or mood, but not total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 70 
percent, but none greater, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that the veteran has continuously 
pursued his claim for an initial rating for PTSD since his 
filing of a claim in October 1998, alleging entitlement to 
service connection for PTSD, and, as such, there is presented 
an original claim as contemplated by Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found).  While it is 
apparent that the RO has not developed this issue in light of 
Fenderson, it is neither alleged nor shown that consideration 
of the merits of the claim presented pursuant to Fenderson 
would result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Based on the veteran's 
allegations as to the severity of his PTSD, there is no 
question that his claim for an initial rating in excess of 30 
percent for PTSD is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matter at issue have been properly developed, and that 
all evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.  In this regard, it is 
noted that the record contains, among other items, various 
examination and treatment records compiled by VA, with which 
to rate the disability in question.  As well, it is apparent 
that the veteran filed his initial claim for VA vocational 
rehabilitation benefits under Chapter 31 of the United States 
Code in December 1998 and has furnished records for the 
Board's review regarding the determination made to date 
regarding the feasibility of achieving a vocational goal.  
While the entirety of the veteran's Chapter 31 file may not 
be of record, further development is deemed to be unnecessary 
given the data on file and the grant of benefits herein 
effected.  It is noteworthy as well that neither the veteran, 
nor his representative, has advanced any allegations 
concerning any perceived inadequacy of the evidentiary 
record.  Accordingly, no further assistance to the veteran 
with respect to the development of the evidence is judged to 
be required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

The record reflects that service connection for PTSD was 
established by rating decision of the RO in December 1998, at 
which time a 30 percent schedular evaluation was assigned 
under Diagnostic Code (DC) 9411, effective from August 1998.  
Under the version of the rating criteria effective November 
7, 1996, codified at 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrant a 10 percent schedular evaluation.  In the presence 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

The evidence presented fails to show that this is a case 
where, upon initial rating of the veteran's PTSD, separate 
ratings are assignable for different periods of time dating 
to the effective date of the grant of service connection.  
Fenderson, supra.  There has been no showing of periods of 
time in which a greater degree of severity of the veteran's 
PTSD was present, and it is of note that the pertinent 
evidence as to the nature and severity of the disorder in 
question does not precede August of 1998.  

Such evidence is, however, somewhat conflicting in its 
portrayal of the degree of occupational and social impairment 
resulting from the veteran's PTSD in that a VA examination in 
November 1998 showed that a Global Assessment of Functioning 
(GAF) Scale score of 65 was assigned solely on the basis of 
PTSD, although VA clinicians in the same month assigned a GAF 
score of 46 on the basis of PTSD, a bipolar disorder, and a 
narcissistic personality disorder.  Other evidence tends to 
discount the noted diagnosis of a bipolar disorder as being a 
speculative one based on history as opposed to clinical 
observation.  Also of note is the fact that a treating 
psychiatrist who is the Medical Director of the VA's Mental 
Health Clinic, in an outpatient note, dated in June 1999, in 
discussing the reasons for determining that the veteran's 
pursuit of a vocational goal under the VA's vocational 
rehabilitation training program was infeasible, noted that 
the veteran had PTSD that was severe in degree and 
accompanied by depression, poor interpersonal skills, 
suicidal thoughts, cognitive disorganization, and impaired 
judgment.  Testing by a VA counseling psychologist in 
February 1999 that was utilized in determining that pursuit 
of training under Chapter 31 was infeasible showed that the 
veteran was an above-average individual in terms of his 
learning potential who excelled in reading and math.  Noted 
problems were present with respect to reversion to his "save 
my troops" approach, major difficulties in relating 
satisfactorily with others, argumentativeness over minor 
issues, intense distrust of management, and problems staying 
focused.

The data on record show that the veteran was last employed as 
a personnel manager in 1996 and last worked in any capacity 
in August 1997, when he reportedly was unable to continue 
with any work due to PTSD-related symptoms.  Such symptoms 
are noted to include feelings of rage, significant sleeping 
difficulties inclusive of sleep avoidance, momentary 
flashbacks of Vietnam experiences, a startle reaction 
accompanied by periods of dissociation, social isolation, and 
marked interpersonal difficulties.  The record also shows 
that the veteran is married and has three children of ages 19 
to 26 years, all of whom live at home with the veteran; 
little else is provided as to the veteran's relationship with 
family members.

On balance, the evidence presented discloses a disability 
picture as to the veteran's PTSD that more nearly 
approximates the criteria for the assignment of a 70 percent 
schedular evaluation, but none greater, under DC 9411.  While 
the effects of the veteran's personality disorder somewhat 
cloud the nature and severity of his PTSD, the evidence as a 
whole points to the fact that the degree of occupational and 
social impairment resulting from the PTSD is more closely 
aligned with the criteria for the 70 percent rating.  
Contrary to the assertions of the veteran and his 
representative, however, there is not shown to be present 
total occupational and social impairment, such that a 100 
percent schedular evaluation is for assignment.  In this 
regard, the record fails to reveal symptoms such as a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
any persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living, 
disorientation, or memory loss of one's own name or the names 
of family members.  Clinical data demonstrate adequate 
grooming and proper orientation as to place and time, 
notwithstanding some dissociative behavior following a 
startle reaction.  Visual or audio hallucinations are not 
shown to be manifestations of the veteran's PTSD and his 
overall memory for recent and remote events appears to be 
intact.  

The undersigned is not persuaded that it is shown by the 
record that the disability in question is productive of a 
marked interference with employment or that it necessitates 
frequent periods of hospital care, such that it may 
reasonably be concluded that assignment of a higher rating is 
warranted on an extraschedular basis.  38 C.F.R. § 3.321(b); 
see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that an initial rating of 70 
percent, but none greater, is for assignment under DC 9411 
for the veteran's PTSD.  To that extent, the appeal is 
granted.


ORDER

Entitlement to a 70 percent rating is warranted for the 
veteran's service-connected PTSD.  The appeal is granted to 
this extent.


REMAND

Pursuant to his claim for a TDIU, the RO deferred rating 
action as to that matter in a rating decision in December 
1998.  Such claim was later denied by the RO in rating action 
in April 1999, and the VA Form 646, Statement of the 
Veteran's Representative in an Appealed Case, is viewed as a 
notice of disagreement with respect to the TDIU denial 
effected in April 1999.  Accordingly, the Board is compelled 
to remand the matter to the RO for further action.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Based on the foregoing, such matter is REMANDED to the RO for 
the following action:

The RO should acknowledge that the 
veteran has filed a notice of 
disagreement with respect to the denial 
of his TDIU claim in April 1999 and 
undertake appropriate action pursuant to 
38 C.F.R. § 19.26, including issuance of 
a statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal as to that issue by 
filing a timely substantive appeal.

The purpose of this remand is to comply with Manlincon v. 
West, 12 Vet. App. 238 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

